United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3980
                                   ___________

Amilcar Nicolas Calderon-Lopez,         *
                                        *
             Petitioner,                *
                                        * Petition for Review of an
       v.                               * Order of the Board
                                        * of Immigration Appeals.
Eric H. Holder, Jr., Attorney General   *
of the United States,                   *    [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                             Submitted: September 22, 2010
                                Filed: September 30, 2010
                                 ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

      Guatemalan citizen Amilcar Nicolas Calderon-Lopez petitions for review of an
order of the Board of Immigration Appeals (BIA) denying his May 2009 motion to
reconsider a prior decision. We conclude that the BIA acted within its discretion. See
Kipkemboi v. Holder, 587 F.3d 885, 890–91 (8th Cir. 2009) (standard of review).
Accordingly, we deny the petition for review.
                        ______________________________